Citation Nr: 9915780	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-18 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1953 and from October 1961 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in March 1994 and the RO issued 
a statement of the case (SOC) later that same month.  The RO 
accepted a statement received from the veteran in May 1994 as 
a substantive appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's audiometric testing results of October 1998 
yield findings which are consistent with literal designations 
of level I for each ear.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating for 
the service-connected bilateral hearing disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.85, including Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

The veteran's service-connected hearing disability is 
currently rated as noncompensably disabling.  The results of 
a VA audiometric examination performed in October 1998 
reported pure tone air conduction thresholds as 10, 40, 60 
and 85 decibels in the right ear at 1000, 2000, 3000 and 4000 
hertz, respectively.  Like measurements of the left ear were 
10, 40, 60 and 80 decibels.  The average of the pure-tone 
thresholds of the right ear was 49 decibels; the average of 
the left was 48 decibels.  A speech discrimination score of 
94 percent was recorded for the right ear; a score of 96 
percent for the left ear.

The report of a VA audiometric examination undertaken for 
compensation purposes in October 1992 yielded the following 
findings:  the average of the pure-tone thresholds of the 
right ear was 46 decibels; the average of the left was 51 
decibels.  A speech discrimination score of 90 percent was 
recorded for the right ear; a score of 82 percent for the 
left ear.

The veteran was afforded a VA examination for hearing aid 
evaluation purposes in July 1992; however, that report did 
not include speech discrimination scores.  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (1998).

When the prescribed rating criteria are applied to the 
results of the veteran's October 1998 audiometric test, 
numeric scores of I for each ear are obtained.  Table VII of 
§ 4.85 provides for the assignment of a 0 percent evaluation 
under Code 6100 when the veteran has these numeric scores.  
The Board also notes that applying the criteria to the next 
most recent VA examination, October 1992, results in numeric 
scores of level II for the right ear and level IV for the 
left ear.  Table VII of § 4.85 provides for the assignment of 
a 0 percent evaluation in that instance as well.  
Consequently, an increased evaluation for the veteran's 
defective hearing is not warranted under the provisions of 
the rating schedule.


ORDER

An increased rating for the service-connected bilateral 
defective hearing is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

